Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Edward Tillery petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for a reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). He seeks an order from this court directing the district court to act. Our review of the docket sheet and record reveals that the district court denied Tillery’s motion by order entered on November 1, 2009. Accordingly, because the district court has recently decided Tillery’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.